Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2008/0080743 A1 to Schneiderman et al., hereinafter, “Schneiderman”.
Claim 1. A computer assisted method for gathering video clips each containing an individual with characteristics matching one or more characteristics of a designated individual in a facility, Schneiderman [0003] teaches the present disclosure generally relates to a video search and retrieval system, and, more particularly, to an apparatus and method that uses faces as a primary index or cueing mechanism into video data, where faces are located, extracted, and matched automatically.
Schneiderman [0009] teaches the present disclosure contemplates a method for processing video data. The method comprises detecting human faces in a plurality of video frames in the video data, and, for at least one detected human face, identifying all frames in which this face is present irrespective of whether the detected human face is present in these "face-specific" set of video frames in a substantially temporally continuous manner. The method also comprises enabling a user to view face-specific video segments in the video data based on the face-specific set of video frames identified.
wherein the video clips are extracted from a plurality of video streams, each video stream captured by a corresponding one of a plurality of video cameras of a video surveillance system of the facility, the method comprising: Schneiderman [0028] teaches a digitized video data 12 is a typical input to the face miner 10, which operates on the video 12 and generates face-specific video segments 14 associated with various human faces detected in the video data 12. In an alternative embodiment, the face mining software 10 may generate cueing or indexing information, which may function as a pointer for or link to the respective face-specific video content (in the video data 12) identified by the face mining software 10. A user may use this pointer or link (not shown) to access the related face-specific video segments. It is noted here that although digitized video 12 is shown as an input for the face miner 10, the video may be in the analog form, which may then be converted into digital form prior to processing by the face mining program 10. The video data 12 preferably contains 2D (two dimensional) images of one or more 3D (three dimensional) objects (e.g., human faces, cars, etc.).
Schneiderman [0033] teaches the remote video data source 22 may include one or more video cameras (not shown) configured to provide video data (e.g., streaming video, or real-time video content) to the face mining computer 17 via the communication network 24. In an alternative embodiment, the video data source or client site 22 may include a computing unit (not shown) connected to an external or internal video capture device (e.g., a video camera) to initially receive the video data (which may be in the analog form to be converted into digital format by the computing unit at the client site) therefrom and prepare the video content to be sent to the face mining computer 17 for further processing and analysis according to the teachings of the present disclosure given hereinbelow. Alternatively, a computing unit (not shown) with a pre-stored video content (e.g., video clips earlier downloaded in a computer memory from a camera or non-camera source) may function as the video data source 22. 
receiving one or more characteristics of the designated individual; Schneiderman [0010] teaches the present disclosure contemplates another method for processing video data. The method comprises detecting human faces in a plurality of video frames in the video data and indicating one or more unmatched human faces in the detected human faces based on a comparison of the detected human faces against a plurality of human face images stored in a database. The method further includes tracking of at least one unmatched human face across the video data by locating a face-specific set of video frames therefor irrespective of whether the unmatched human face is present in the face-specific set of video frames in a substantially temporally continuous manner.
Schneiderman [0015] teaches the present disclosure relates to an apparatus and method for searching, navigating, and monitoring video data by automatically creating an index of the people who appear in the video. People in the video are identified using their faces. For each such person, the system automatically provides the means for viewing the video segments in which that person appears. Because multiple people may be present at any one time in video, the system may provide multiple indices to particular video segments. A face mining method according to one embodiment of the present disclosure may include one or more of the steps of finding faces in individual video frames, grouping the found faces to unique people, matching face data for each unique person to a database of face images thereby associating a data record to each matched person, charting movement and interaction of people with respect to a facility map (e.g., map of a warehouse or an office complex), and presenting an interactive display. In various embodiments, the interactive display may be configured to show different items including, for example, single images representing each unique person found, single images representing each video segment associated with each person, video segments associated with each face and person, text data for each video segment such as title, date, time of video, etc., text data for each person found in database such as name, time of entry in building, occupation, authorization level, etc., interaction graph of people in the video, and paths of travel of people visualized on 2D (two dimensional) maps. The interactive display interface may provide the ability for operators to perform various tasks including, for example, input and storage of text annotation for each person, input and storage of text annotation for each video segment, enrollment of people in database, removal of people from database, and manual matching of people to database (when system fails to make a match to database). 
executing a search algorithm on a computing device, the search algorithm batch searching the plurality of video streams for video frames that include an individual with characteristics matching the one or more received characteristics of the designated individual; Schneiderman [0015] teaches the present disclosure relates to an apparatus and method for searching, navigating, and monitoring video data by automatically creating an index of the people who appear in the video. People in the video are identified using their faces. For each such person, the system automatically provides the means for viewing the video segments in which that person appears. Because multiple people may be present at any one time in video, the system may provide multiple indices to particular video segments. A face mining method according to one embodiment of the present disclosure may include one or more of the steps of finding faces in individual video frames, grouping the found faces to unique people, matching face data for each unique person to a database of face images thereby associating a data record to each matched person, charting movement and interaction of people with respect to a facility map (e.g., map of a warehouse or an office complex), and presenting an interactive display. In various embodiments, the interactive display may be configured to show different items including, for example, single images representing each unique person found, single images representing each video segment associated with each person, video segments associated with each face and person, text data for each video segment such as title, date, time of video, etc., text data for each person found in database such as name, time of entry in building, occupation, authorization level, etc., interaction graph of people in the video, and paths of travel of people visualized on 2D (two dimensional) maps. The interactive display interface may provide the ability for operators to perform various tasks including, for example, input and storage of text annotation for each person, input and storage of text annotation for each video segment, enrollment of people in database, removal of people from database, and manual matching of people to database (when system fails to make a match to database). 
for each video stream that has at least one video frame including an individual with characteristics matching the one or more received characteristics of the designated individual: Schneiderman [0011] teaches the present disclosure also contemplates a data storage medium containing a program code, which, when executed by a processor (e.g., a processor in a computer or similar other digital data processing unit), causes the processor to perform the various method steps discussed herein so as to identify and display various face-specific video segments in the input video data. A computer system suitably programmed to perform these method steps is also contemplated herein. A system that includes a computing unit and a data storage medium containing appropriate program code for processing video data according to the teachings of the present disclosure is also contemplated herein.
extracting one or more video clips from the respective video stream, wherein each extracted video clip includes one or more video frames with an individual having characteristics matching the one or more received characteristics of the designated individual; Schneiderman [0011] teaches the present disclosure also contemplates a data storage medium containing a program code, which, when executed by a processor (e.g., a processor in a computer or similar other digital data processing unit), causes the processor to perform the various method steps discussed herein so as to identify and display various face-specific video segments in the input video data. A computer system suitably programmed to perform these method steps is also contemplated herein. A system that includes a computing unit and a data storage medium containing appropriate program code for processing video data according to the teachings of the present disclosure is also contemplated herein.
and associating each of the one or more video clips with the video camera corresponding to the respective video stream; Schneiderman [0054] teaches FIG. 7 shows an alternative exemplary implementation of the person's video display/navigation screen 50 according to one embodiment of the present disclosure. In the embodiment of FIG. 7, selection controls 100 allow selection of video sources and time intervals. The screen 50 in FIG. 7 may be used to play the selected video segments associated with the selected person 99 in, for example, a chronological order. If the subject 99 is present in more than one video at a time, those videos 112-114 may be shown simultaneously in temporal alignment. In one embodiment, the video screen windows 81-83 (FIG. 6) may function as video screen portions 112-114. In another embodiment, upcoming and completed video segments appear as thumbnail images, if screen space permits. Video controls 105 may be supplied as shown in FIG. 7, including a slider bar 106 representing the complete time interval during which the subject 99 is present in the corresponding video. By moving the slider bar 106, a user can go to desired video portion. For example, in the display of FIG. 7, it is seen that the person of interest is present in the field of view of camera C2 from 5:05:10 PM to 5:05:15 PM as indicated by the duration bar 107 associated with camera C2 in the control section 105. Similarly, the same person is present in the field of view of camera C3 from around 5:05:14 PM to 5:05:19 PM as indicated by respective duration bar 108, and in the field of view of camera C4 from around 5:05:18 PM to around 5:05:23 PM as indicated by respective duration bar 109. The slider bar 106 below this duration display may be moved to view the desired time-specific video portions (from a single camera or two or more cameras when the person is present in fields of view of all the cameras simultaneously). In one embodiment, in the case where some or all the video data is available live, moving the slider 106 to the extreme right or selecting the top right button 115 in controls 105 may switch to the live view from the selected cameras. 
and batch exporting the video clips to a storage device, including the association of each of the video clips with the respective one of the plurality of video cameras. Schneiderman [0010] teaches the present disclosure contemplates another method for processing video data. The method comprises detecting human faces in a plurality of video frames in the video data and indicating one or more unmatched human faces in the detected human faces based on a comparison of the detected human faces against a plurality of human face images stored in a database. The method further includes tracking of at least one unmatched human face across the video data by locating a face-specific set of video frames therefor irrespective of whether the unmatched human face is present in the face-specific set of video frames in a substantially temporally continuous manner. 
Schneiderman [0054] teaches FIG. 7 shows an alternative exemplary implementation of the person's video display/navigation screen 50 according to one embodiment of the present disclosure. In the embodiment of FIG. 7, selection controls 100 allow selection of video sources and time intervals. The screen 50 in FIG. 7 may be used to play the selected video segments associated with the selected person 99 in, for example, a chronological order. If the subject 99 is present in more than one video at a time, those videos 112-114 may be shown simultaneously in temporal alignment. In one embodiment, the video screen windows 81-83 (FIG. 6) may function as video screen portions 112-114. In another embodiment, upcoming and completed video segments appear as thumbnail images, if screen space permits. Video controls 105 may be supplied as shown in FIG. 7, including a slider bar 106 representing the complete time interval during which the subject 99 is present in the corresponding video. By moving the slider bar 106, a user can go to desired video portion. For example, in the display of FIG. 7, it is seen that the person of interest is present in the field of view of camera C2 from 5:05:10 PM to 5:05:15 PM as indicated by the duration bar 107 associated with camera C2 in the control section 105. Similarly, the same person is present in the field of view of camera C3 from around 5:05:14 PM to 5:05:19 PM as indicated by respective duration bar 108, and in the field of view of camera C4 from around 5:05:18 PM to around 5:05:23 PM as indicated by respective duration bar 109. The slider bar 106 below this duration display may be moved to view the desired time-specific video portions (from a single camera or two or more cameras when the person is present in fields of view of all the cameras simultaneously). In one embodiment, in the case where some or all the video data is available live, moving the slider 106 to the extreme right or selecting the top right button 115 in controls 105 may switch to the live view from the selected cameras. 
Claim 2. The computer assisted method of claim 1, wherein the one or more received characteristics of the designated individual include facial characteristics. Schneiderman [0009] teaches the present disclosure contemplates a method for processing video data. The method comprises detecting human faces in a plurality of video frames in the video data, and, for at least one detected human face, identifying all frames in which this face is present irrespective of whether the detected human face is present in these "face-specific" set of video frames in a substantially temporally continuous manner. The method also comprises enabling a user to view face-specific video segments in the video data based on the face-specific set of video frames identified.
Schneiderman [0011] teaches the present disclosure also contemplates a data storage medium containing a program code, which, when executed by a processor (e.g., a processor in a computer or similar other digital data processing unit), causes the processor to perform the various method steps discussed herein so as to identify and display various face-specific video segments in the input video data. A computer system suitably programmed to perform these method steps is also contemplated herein. A system that includes a computing unit and a data storage medium containing appropriate program code for processing video data according to the teachings of the present disclosure is also contemplated herein.
Schneiderman [0012] teaches the present disclosure contemplates a method of processing video data that may be carried out over a data communication network (e.g., the Internet). The method comprises receiving video data from a user over a data communication network, and detecting human faces in a plurality of video frames in the video data. For at least one detected human face, the method comprises identifying a face-specific set of video frames irrespective of whether the detected human face is present in the face-specific set of video frames in a substantially temporally continuous manner. The method further includes identifying those portions of the video data wherein the at least one detected human face is present, and sending cueing information for the portions of the video data to the user over the data communication network so as to enable the user to selectively view face-specific video segments in the video data associated with the at least one detected human face without a need to search the video data for the video segments. 
Claim 3. The computer assisted method of claim 2, wherein the one or more received characteristics of the designated individual include an image of the face of the designated individual. Schneiderman [0009], [0011] and [0012]
Claim 4. The computer assisted method of claim 1, wherein for each video stream including at least one video frame that includes an individual with characteristics matching the one or more received characteristics of the designated individual, the one or more video clips are automatically extracted from the respective video stream without user input. Schneiderman [0010] teaches the present disclosure contemplates another method for processing video data. The method comprises detecting human faces in a plurality of video frames in the video data and indicating one or more unmatched human faces in the detected human faces based on a comparison of the detected human faces against a plurality of human face images stored in a database. The method further includes tracking of at least one unmatched human face across the video data by locating a face-specific set of video frames therefor irrespective of whether the unmatched human face is present in the face-specific set of video frames in a substantially temporally continuous manner. 
Schneiderman [0054] teaches FIG. 7 shows an alternative exemplary implementation of the person's video display/navigation screen 50 according to one embodiment of the present disclosure. In the embodiment of FIG. 7, selection controls 100 allow selection of video sources and time intervals. The screen 50 in FIG. 7 may be used to play the selected video segments associated with the selected person 99 in, for example, a chronological order. If the subject 99 is present in more than one video at a time, those videos 112-114 may be shown simultaneously in temporal alignment. In one embodiment, the video screen windows 81-83 (FIG. 6) may function as video screen portions 112-114. In another embodiment, upcoming and completed video segments appear as thumbnail images, if screen space permits. Video controls 105 may be supplied as shown in FIG. 7, including a slider bar 106 representing the complete time interval during which the subject 99 is present in the corresponding video. By moving the slider bar 106, a user can go to desired video portion. For example, in the display of FIG. 7, it is seen that the person of interest is present in the field of view of camera C2 from 5:05:10 PM to 5:05:15 PM as indicated by the duration bar 107 associated with camera C2 in the control section 105. Similarly, the same person is present in the field of view of camera C3 from around 5:05:14 PM to 5:05:19 PM as indicated by respective duration bar 108, and in the field of view of camera C4 from around 5:05:18 PM to around 5:05:23 PM as indicated by respective duration bar 109. The slider bar 106 below this duration display may be moved to view the desired time-specific video portions (from a single camera or two or more cameras when the person is present in fields of view of all the cameras simultaneously). In one embodiment, in the case where some or all the video data is available live, moving the slider 106 to the extreme right or selecting the top right button 115 in controls 105 may switch to the live view from the selected cameras. 
Claim 5. The computer assisted method of claim 1, wherein for each video stream including at least one video frame that includes an individual with characteristics matching the one or more received characteristics of the designated individual, the one or more video clips are automatically associated with the video camera corresponding to the respective video stream without user input. Schneiderman [0010] and [0054]
Claim 6. The computer assisted method of claim 1, further comprising: associating each of the one or more video clips with a corresponding time, and batch exporting the association of each of the video clips with the corresponding time. Schneiderman [0053] teaches FIG. 6 depicts an exemplary implementation of the person's video display/navigation screen 50 in the interactive graphical interface 35 in FIG. 4. The screen 50 may display thumbnail images 81-83 representing video segments in the input video data 12 in which the selected person 84 is present. In one embodiment, selection controls 95 allow selection of video sources and ordering of the videos as shown in FIG. 6. A text description record or "text record" 90 may accompany each thumbnail image providing information about the corresponding video segment, for example, the time of the shot and the identity of the video/camera source. The text record 90 may also include a "Notes" field that can be input and modified by a user using, for example, a suitable data input means (e.g., a computer mouse or keyboard).
Schneiderman [0054] teaches FIG. 7 shows an alternative exemplary implementation of the person's video display/navigation screen 50 according to one embodiment of the present disclosure. In the embodiment of FIG. 7, selection controls 100 allow selection of video sources and time intervals. The screen 50 in FIG. 7 may be used to play the selected video segments associated with the selected person 99 in, for example, a chronological order. If the subject 99 is present in more than one video at a time, those videos 112-114 may be shown simultaneously in temporal alignment. In one embodiment, the video screen windows 81-83 (FIG. 6) may function as video screen portions 112-114. In another embodiment, upcoming and completed video segments appear as thumbnail images, if screen space permits. Video controls 105 may be supplied as shown in FIG. 7, including a slider bar 106 representing the complete time interval during which the subject 99 is present in the corresponding video. By moving the slider bar 106, a user can go to desired video portion. For example, in the display of FIG. 7, it is seen that the person of interest is present in the field of view of camera C2 from 5:05:10 PM to 5:05:15 PM as indicated by the duration bar 107 associated with camera C2 in the control section 105. Similarly, the same person is present in the field of view of camera C3 from around 5:05:14 PM to 5:05:19 PM as indicated by respective duration bar 108, and in the field of view of camera C4 from around 5:05:18 PM to around 5:05:23 PM as indicated by respective duration bar 109. The slider bar 106 below this duration display may be moved to view the desired time-specific video portions (from a single camera or two or more cameras when the person is present in fields of view of all the cameras simultaneously). In one embodiment, in the case where some or all the video data is available live, moving the slider 106 to the extreme right or selecting the top right button 115 in controls 105 may switch to the live view from the selected cameras. 
Claim 7. The computer assisted method of claim 6, further comprising: batch exporting the video clips and storing the video clips on the storage device in a manner that when subsequently viewed the video clips are played in time order and identifying the video camera corresponding to the respective video stream. Schneiderman [0054]
Claim 8. The computer assisted method of claim 1, wherein batch exporting the video clips comprises batch exporting each of the video clips to a separate file on the storage device. Schneiderman [0028] teaches a digitized video data 12 is a typical input to the face miner 10, which operates on the video 12 and generates face-specific video segments 14 associated with various human faces detected in the video data 12. In an alternative embodiment, the face mining software 10 may generate cueing or indexing information, which may function as a pointer for or link to the respective face-specific video content (in the video data 12) identified by the face mining software 10. A user may use this pointer or link (not shown) to access the related face-specific video segments. It is noted here that although digitized video 12 is shown as an input for the face miner 10, the video may be in the analog form, which may then be converted into digital form prior to processing by the face mining program 10. The video data 12 preferably contains 2D (two dimensional) images of one or more 3D (three dimensional) objects (e.g., human faces, cars, etc.).
Schneiderman [0034] teaches before discussing how the face mining process is performed by the face mining software 10 according to one embodiment of the present disclosure, it is noted that the arrangement depicted in FIG. 2 may be used to provide a commercial, network-based video processing service that may perform customer-requested face detection and video processing in real time or near real time. For example, the face mining program 10 at the computer 17 may be configured to detect human faces in the video data remotely submitted to it over the communication network 24 (e.g., the Internet) by the video data source 22 automatically or through an operator at the client site 22. The client site 22 may be, for example, a video surveillance facility specializing in video monitoring of commercial or government premises. In that case, the face mining computer 16 may first automatically detect all human faces in the video data submitted and then identify face-specific video segments in the video data. The face mining computer 17 may then send the video processing results including separate face-specific video segments or tracking information for unmatched faces in the received video data to the client computer site 22, which can then automatically display relevant video segments to a user so as to enable the user to identify unmatched human faces in the surveillance video without manually (and, most probably, sequentially) searching the entire surveillance video for suspicious persons. Thus, the whole video analysis process can be automated. As another example, the face mining computer 17 may be a web server running the face mining software application 10. The client site 22 may be in the business of providing commercial, on-demand video processing for individual clients (e.g., processing of home videos) or corporate clients (e.g., processing of a corporate surveillance video). The client site 22 may send the video files to be processed to the face mining computer 17. The face mining computer 17, in turn, may process the received video and automatically generate a face-specific analysis of the content of each received video. The results of video analysis may then be transmitted back to the sender computer at the client site 22 for submission to its respective clients. 
Claim 9. The computer assisted method of claim 1, wherein batch exporting the video clips comprises batch exporting the video clips to single file on the storage device, where the video clips are arranged in time order and identifying the video camera corresponding to the respective video stream. Schneiderman [0028] and [0034]
Claim 10. The computer assisted method of claim 1, further comprising: receiving a search time window; and batch searching a portion of each of the plurality of video streams corresponding to the received search time window for video frames that include an individual with characteristics matching the one or more received characteristics of the designated individual. Schneiderman [0029] teaches FIG. 2 depicts an exemplary setup to utilize the face mining program 10 according to the present invention. A computer or computing device 17 may execute or "run" the face mining program 10 when instructed by a user through a face mining terminal 16 (which could be any one of the terminals 16A-16C) or automatically when a triggering event occurs (e.g., when video data is received, or between certain time periods every day, etc.). For the ease of discussion, the reference numeral "16" is used herein to refer to the terminals 16A-16C, jointly and severally. In a practical application, there may be many more different face mining terminals 16 than just three terminals shown in FIG. 2 as can be appreciated by one skilled in the art. In one embodiment, the computer 17 may have a portion thereof configured to record video data 12. For example, a built-in camera unit (not shown) may allow the computer 17 to function as a video recorder. Alternatively, an external video camera unit (not shown) may be coupled to the computer 17 to provide the video data 12 thereto. In a different embodiment, the computer 17 may have the video data 12 pre-stored therein (e.g., a pre-recorded video on the hard drive of the face mining terminal 17) prior to processing by the face mining application 10. The input video data 12 may first be displayed on the computer terminal or monitor display screen (e.g., the display screens of face mining terminals 16) and, after application of the face mining program 10, one or more specialized display screens (e.g., the people index screen 45 in FIG. 5) may be displayed on the display screens of face mining terminals 16. The program code for the face mining program application 10 may be initially stored on a portable data storage medium, e.g., a floppy diskette 18, a compact disc 20, a data cartridge tape (not shown), or any digital data storage medium. The face miner computer 17 may include appropriate disk drives to receive the portable data storage medium and to read the program code stored thereon, thereby facilitating execution of the face mining software 10. The face miner 10, upon execution by the computer 17, may cause the computer 17 to perform a variety of video data processing and display tasks including, for example, analysis and processing of the input video data 12 for detection of human faces, display of various interactive display screens to enable a user to view face-specific video segments from the video data or to view video segments associated with only non-recognized (or unmatched) human faces in the video data, transmission of the video data processing results to a remote computer site 22 (discussed in more detail hereinbelow), etc. The face mining terminals 16A-16C may be communicatively connected to the face mining computer 17 via corresponding data communication links 23A-23C, which can be serial, parallel, or wireless communication links, or a suitable combination thereof, as desired by the system designer. In one embodiment, one of the terminals 16A-16C may be configured to function as the face mining computer 17. [0054-0055]
Claim 11. The computer assisted method of claim 1, further comprising: receiving a search time window for each of the plurality of video streams; and batch searching a portion of each of the plurality of video streams corresponding to the respective received search time window for video frames that include an individual with characteristics matching the one or more received characteristics of the designated individual. Schneiderman [0029] and [0054-0055]
Claim 12. The computer assisted method of claim 1, further comprising: receiving an export time window; and batch exporting the video clips associated with each of the plurality of video cameras falling within the received export time window to the storage device. Schneiderman [0029] and [0054-0055]
Claim 13. The computer assisted method of claim 1, further comprising: receiving an export time window for each of the plurality of video streams; and batch exporting the video clips associated with each of the plurality of video cameras falling within the respective export time window to the storage device. Schneiderman [0029] and [0054-0055]
Claim 14. It differs from claim 1 in that it is a system performing the method of claim 1. Therefore claim 14 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 15. It differs from claim 2 in that it is a system performing the method of claim 2. Therefore claim 15 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 16. It differs from claim 3 in that it is a system performing the method of claim 3. Therefore claim 16 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claim 17. It differs from claim 6 in that it is a system performing the method of claim 6. Therefore claim 17 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 
Claim 18. It differs from claim 7 in that it is a system performing the method of claim 7. Therefore claim 18 has been analyzed and reviewed in the same way as claim 7. See the above analysis. 
Claim 19. It differs from claim 1 in that it is the non-transitory computer readable medium performing the method of claim 1. Therefore claim 19 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 20. It differs from claim 2 in that it is the non-transitory computer readable medium performing the method of claim 2. Therefore claim 20 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661